             Case 2:15-cv-01309-RSL Document 103 Filed 02/26/21 Page 1 of 1




 1
 2
 3
 4
 5
 6
                                    UNITED STATES DISTRICT COURT
 7                                 WESTERN DISTRICT OF WASHINGTON
                                             AT SEATTLE
 8
 9
       MICHAEL THOMAS,                                          Case No. C15-1309-RSL
10
                                Plaintiff,                      ORDER OF DISMISSAL
11
                           v.
12
       GREEN TREE SERVICING, LLC and
13     FEDERAL HOME LOAN MORTGAGE
14     CORP. (“FREDDIE MAC”),
15                              Defendants.
16
            This matter comes before the Court on the parties’ “Joint Stipulation of Dismissal with
17
     Prejudice” under Fed. R. Civ. P. 41(a)(1)(A)(ii). Dkt. # 102. The parties propose to dismiss the
18
     above-captioned matter with prejudice. Having confirmed that the stipulation has been signed by
19
     all of the parties, the above-captioned matter is hereby DISMISSED with prejudice and without
20
     costs to any party.
21
            DATED this 26th day of February, 2021.
22
23
24                                                    A
                                                      Robert S. Lasnik
25
                                                      United States District Judge
26
27
28

     ORDER OF DISMISSAL - 1
